Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 09/06/2022 has been entered and carefully considered.  Claims 1-3, 5, 12-28 and 30 are amended.  
       Claims 1-30 are currently pending. 
                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information  disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12-20, 25-26 and 28-30  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0149997 A1) in view of Zhou et al. (US 2019/0132109 A1) and further in view of Lin et al. (US 2016/0044708 A1). 
Regarding claim 1, Wang discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to (Fig. 12 disclose a computer system comprising a processor 1210 and a memory/computer readable medium 1220 to implement the UE 1100):
receive, from a network entity, an indication of at least one of a configured grant or a semi-persistent scheduling (SPS) configuration (Paragraph 0061 discloses receiving a configuration information of semi-persistent scheduling parameters transmitted by a network entity);
 and transmit or receive, based at least in part on a modification to the at least one of the configured grant or the SPS configuration (Paragraphs 0062-0063 disclose  performing the semi-persistent scheduling data transmission based on the configuration information. Specifically, receiving the configuration information of semi-persistent scheduling parameters transmitted by a network entity. Paragraphs 0065-0066, 0095, 0238 disclose activating the semi-persistent scheduling, deactivating the semi-persistent scheduling, and modifying the semi-persistent scheduling parameters on a UE according to a pre-configured physical layer signaling transmitted by the network entity. Further Fig. 3, 7-9, 0203-0204, 0221-0222, 0315-0322, 0417-0418 disclose the method further comprises determining a time window and a data arrival time of the semi-persistent scheduling according to the configuration information, determining a time window (second time domain) in which the semi-persistent scheduling data transmission is possible by using the data arrival time as a starting point (first time domain). The configuration information including a time information having a time unit, determining a location for the data transmission according to the time information, and performing the semi-persistent scheduling data transmission, wherein the time unit includes at least one of the following: second, millisecond, microsecond, femtosecond, nanosecond and picosecond).
Wang does not disclose in details limitation wherein the modification is based at least in part on a change from a first time domain pattern to a second time domain pattern. 
In an analogous art, Zhou discloses wherein the modification is based at least in part on a change from a first time domain pattern to a second time domain pattern (Paragraphs 0370, 0374 disclose At 2910, a wireless device may receive from a network entity, one or more messages comprising configuration parameters of a cell. The configuration parameters may comprise a timer value associated with a BWP inactivity timer. At 2920, a first downlink control information may be received at a first slot. The first downlink control information may indicate switching to the second BWP as an active BWP. In response to the first downlink control information, the BWP inactivity timer may be started at a second slot based on the timer value. The second slot may occur after the first slot by an amount of time determined based on a time offset value. At 2940, a default BWP may be switched to in response to an expiry of the BWP inactivity timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of to provide Wang to provide a NR that supports multi connectivity operation whereby a multiple RX/TX UE in RRC CONNECTED may be configured to utilize radio resources provided by multiple schedulers located in multiple gNBs connected via multiple interface (Paragraphs 0152-0153).
The combination of Wang and Zhou don’t disclose the mechanism of wherein the at least one of the configured grant or the SPS configuration comprises a first time division duplexing pattern, wherein the first time domain pattern comprises the first time division duplexing pattern and the second time domain pattern comprises a second time division duplexing pattern.
In an analogous art, Lin discloses wherein the at least one of the configured grant or the SPS configuration (Wang disclosed above in paragraph 0061) comprises a first time division duplexing pattern (Fig. 7, Paragraphs 0055-0061  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio. The TDD configuration broadcasted in SIB1 can be used as reference configuration of PDCCH subframe counting. The onDurationTimer, drx-InactivityTimer and drx-RetransmissionTimer are counted based on the PDCCH subframes in SIB1 TDD configuration. The HARQ RTT timer per DL HARQ process should also count according to the SIB1 TDD configuration. Paragraph 0037, 0046, 0047-0049, 0053 also discloses UE obtain updated TDD configuration from network entity), wherein the first time domain pattern comprises the first time division duplexing pattern (Fig. 7, Paragraphs 0055-0056  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio)  and the second time domain pattern comprises a second time division duplexing pattern (Fig. 8, Paragraphs 0055-0061  eNB configures TDD configuration #1 as UL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of to provide Wang and Zhou to provide UE obtains adaptive TDD configuration information from a network entity. The adaptive TDD configuration information comprises an actual TDD configuration and a reference TDD configuration (Abstract, Lin).
Regarding claim 27, claim 27 comprises substantially similar limitations as claimed above in claim 1, claimed as a UE to perform the method steps of claim 27. 

Regarding claim 14, Wang discloses a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to (Fig. 10 disclose an electronic device comprising: a processor; and a memory, configured to store machine readable instructions that, when executed by the processor, cause the processor to perform the semi-persistent scheduling method):
transmit, to a user equipment (UE), an indication of at least one of a configured grant or a semi-persistent scheduling (SPS) configuration (Paragraph 0061 discloses receiving a configuration information of semi-persistent scheduling parameters transmitted by a network entity);
transmit or receive, based at least in part on a modification to the at least one of the configured grant or the SPS configuration, (Paragraphs 0062-0063 disclose  performing the semi-persistent scheduling data transmission based on the configuration information. Specifically, receiving the configuration information of semi-persistent scheduling parameters transmitted by a network entity. Paragraphs 0065-0066, 0095, 0238 disclose activating the semi-persistent scheduling, deactivating the semi-persistent scheduling, and modifying the semi-persistent scheduling parameters on a UE according to a pre-configured physical layer signaling transmitted by the network entity. Further Fig. 3, 7-9, 0203-0204, 0221-0222, 0315-0322, 0417-0418 disclose the method further comprises determining a time window and a data arrival time of the semi-persistent scheduling according to the configuration information, determining a time window (second time domain) in which the semi-persistent scheduling data transmission is possible by using the data arrival time as a starting point (first time domain). The configuration information including a time information having a time unit, determining a location for the data transmission according to the time information, and performing the semi-persistent scheduling data transmission, wherein the time unit includes at least one of the following: second, millisecond, microsecond, femtosecond, nanosecond and picosecond).
Wang does not disclose in details limitation wherein the modification is based at least in part on a change from a first time domain pattern to a second time domain pattern. 
In an analogous art, Zhou discloses wherein the modification is based at least in part on a change from a first time domain pattern to a second time domain pattern (Paragraphs 0370, 0374-0375 disclose At 2910, a wireless device may receive from a network entity, one or more messages comprising configuration parameters of a cell. The configuration parameters may comprise a timer value associated with a BWP inactivity timer. At 2920, a first downlink control information may be received at a first slot. The first downlink control information may indicate switching to the second BWP as an active BWP. In response to the first downlink control information, the BWP inactivity timer may be started at a second slot based on the timer value. The second slot may occur after the first slot by an amount of time determined based on a time offset value. At 2940, a default BWP may be switched to in response to an expiry of the BWP inactivity timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of to provide Wang to provide a NR that supports multi connectivity operation whereby a multiple RX/TX UE in RRC CONNECTED may be configured to utilize radio resources provided by multiple schedulers located in multiple gNBs connected via multiple interface (Paragraphs 0152-0153).
The combination of Wang and Zhou don’t disclose the mechanism of wherein the at least one of the configured grant or the SPS configuration comprises a first time division duplexing pattern, wherein the first time domain pattern comprises the first time division duplexing pattern and the second time domain pattern comprises a second time division duplexing pattern.
In an analogous art, Lin discloses wherein the at least one of the configured grant or the SPS configuration (Wang disclosed above in paragraph 0061) comprises a first time division duplexing pattern (Fig. 7, Paragraphs 0055-0061  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio. The TDD configuration broadcasted in SIB1 can be used as reference configuration of PDCCH subframe counting. The onDurationTimer, drx-InactivityTimer and drx-RetransmissionTimer are counted based on the PDCCH subframes in SIB1 TDD configuration. The HARQ RTT timer per DL HARQ process should also count according to the SIB1 TDD configuration. Paragraph 0037, 0046, 0047-0049, 0053 also discloses UE obtain updated TDD configuration from network entity), wherein the first time domain pattern comprises the first time division duplexing pattern (Fig. 7, Paragraphs 0055-0056  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio)  and the second time domain pattern comprises a second time division duplexing pattern (Fig. 8, Paragraphs 0055-0061  eNB configures TDD configuration #1 as UL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of to provide Wang and Zhou to provide UE obtains adaptive TDD configuration information from a network entity. The adaptive TDD configuration information comprises an actual TDD configuration and a reference TDD configuration (Abstract, Lin).

Regarding claim 30, claim 30 comprises substantially similar limitations as claimed above in claim 14, claimed as a network entity to perform the method steps of claim 30. 

Regarding claims 2 and 15, Wang and Zhou don’t  disclose receive, from the network entity, an instruction to switch from the first time domain pattern to the second time domain pattern.
In an analogous art, Lin discloses receive, from the network entity, an instruction to switch from the first time domain pattern to the second time domain pattern (Fig. 7, Paragraphs 0055-0061  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio. The TDD configuration broadcasted in SIB1 can be used as reference configuration of PDCCH subframe counting. The onDurationTimer, drx-InactivityTimer and drx-RetransmissionTimer are counted based on the PDCCH subframes in SIB1 TDD configuration. The HARQ RTT timer per DL HARQ process should also count according to the SIB1 TDD configuration. Paragraph 0037, 0046, 0047-0049, 0053 also discloses UE obtain updated TDD configuration from network entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of to provide Wang and Zhou to provide UE obtains adaptive TDD configuration information from a network entity. The adaptive TDD configuration information comprises an actual TDD configuration and a reference TDD configuration (Abstract, Lin).
Regarding claims 3 and 16, Wang and Zhou does not disclose  transmit, to the network entity, an indication that the UE has switched from the first time domain pattern to the second time domain pattern.
In an analogous art, Lin discloses transmit, to the network entity, an indication that the UE has switched from the first time domain pattern to the second time domain pattern Paragraph 0037, 0046, 0047-0049, 0053 also discloses UE obtain updated TDD configuration from network entity), wherein the first time domain pattern comprises the first time division duplexing pattern (Fig. 7, Paragraphs 0055-0056  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio. Fig. 8, Paragraphs 0055-0061  eNB configures TDD configuration #1 as UL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of to provide Wang and Zhou to provide UE obtains adaptive TDD configuration information from a network entity. The adaptive TDD configuration information comprises an actual TDD configuration and a reference TDD configuration (Abstract, Lin).
Regarding claims 4 and 17, Wang does not disclose wherein the at least one of the configured grant or the SPS configuration is associated with the first time domain pattern, and wherein the modification includes a switch to at least one of an additional configured grant or an additional SPS configuration, associated with the second time domain pattern.
In an analogous art, Zhou discloses wherein the at least one of the configured grant or the SPS configuration is associated with the first time domain pattern, and wherein the modification includes a switch to at least one of an additional configured grant or an additional SPS configuration, associated with the second time domain pattern (Paragraphs 0370, 0374-0375 disclose At 2910, a wireless device may receive from a base station, one or more messages comprising configuration parameters of a cell. The configuration parameters may comprise a timer value associated with a BWP inactivity timer. At 2920, a first downlink control information may be received at a first slot. The first downlink control information may indicate switching to the second BWP as an active BWP. In response to the first downlink control information, the BWP inactivity timer may be started at a second slot based on the timer value. The second slot may occur after the first slot by an amount of time determined based on a time offset value. At 2940, a default BWP may be switched to in response to an expiry of the BWP inactivity timer. Paragraph 0218-0219 disclose additional grant (type 1 or type 2) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of to provide Wang to provide a NR that supports multi connectivity operation whereby a multiple RX/TX UE in RRC CONNECTED may be configured to utilize radio resources provided by multiple schedulers located in multiple gNBs connected via multiple interface (Paragraphs 0152-0153).

Regarding claims 5 and 18, Wang and Zhou don’t disclose the mechanism of claims 5 and 18. In an analogous art, Lin discloses receive, from the network entity, an indication of the modification (Fig. 7, Paragraphs 0055-0061  eNB configures TDD configuration #1 as DL reference configuration. eNB changes the actual TDD configuration from #0, to #6 to #1 according to the DL/UL traffic ratio. The TDD configuration broadcasted in SIB1 can be used as reference configuration of PDCCH subframe counting. Paragraph 0037, 0046, 0047-0049, 0053 also discloses UE obtain updated TDD configuration from network entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of to provide Wang and Zhou to provide UE obtains adaptive TDD configuration information from a network entity. The adaptive TDD configuration information comprises an actual TDD configuration and a reference TDD configuration (Abstract, Lin).
Regarding claims 6 and 19, Wang discloses wherein the modification includes a frequency domain offset, a time domain offset, a modulation and coding scheme offset, or a combination thereof  (Paragraph 0189 discloses the high-level signaling rrc-Configured Uplink Grant information includes time domain resources, frequency domain resources, antenna port information, reference signal DMRS signals, MIMO-related information, modulation and coding information (MCS and TBS), and power control, and so on).
Regarding claims 7 and 20, Wang discloses wherein the modification is based at least in part on at least one rule stored in the memory of the UE (Paragraph 0238, 0401 disclose an electronic device comprising: a processor; and a memory, configured to store machine readable instructions that, when executed by the processor, cause the processor to perform the semi-persistent scheduling).

Regarding claims 12, 25 and 28, Wang does not discloses wherein the at least one of the configured grant or the SPS configuration includes a Type 1 configured grant, and wherein the memory and the one or more processors are further configured to: receive, from the network entity, an activation associated with the Type 1 configured grant, wherein the modification is applied based at least in part on the activation.
In an analogous art, Zhou discloses wherein the at least one of the configured grant or the SPS configuration includes a Type 1 configured grant (Paragraph 0218), and wherein the memory and the one or more processors are further configured to: receive, from the network entity, an activation associated with the Type 1 configured grant (Paragraph 0218-0219), wherein the modification is applied based at least in part on the activation (See paragraph 0212-0218 discloses the mechanism of in response to the activating the SCell, the wireless device may (re-)initialize one or more suspended configured uplink grants of a configured grant Type 1 associated with the SCell according to a stored configuration. In an example, in response to the activating the SCell, the wireless device may trigger PHR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of to provide Wang to provide a NR that supports multi connectivity operation whereby a multiple RX/TX UE in RRC CONNECTED may be configured to utilize radio resources provided by multiple schedulers located in multiple gNBs connected via multiple interface (Paragraphs 0152-0153).

Regarding claims 13, 26 and 29, Wang  does not discloses wherein the indication further includes a Type 1 configured grant, and wherein the memory and the one or more processors are further configured to: refrain from transmitting using the Type 1 configured grant based at least in part on the change from the first time domain pattern to the second time domain pattern.
In an analogous art, Zhou discloses wherein the indication further includes a Type 1 configured grant (Paragraphs 0217-0219), and wherein the memory and the one or more processors are further configured to : refrain from transmitting using the Type 1 configured grant based at least in part on the change from the first time domain pattern to the second time domain pattern (Paragraph 0219 disclose in response to the deactivating the activated SCell, the wireless device may: suspend one or more configured uplink grants of a configured uplink grant Type 1 associated with the activated SCell; and/or flush HARQ buffers associated with the activated SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of to provide Wang to provide a NR that supports multi connectivity operation whereby a multiple RX/TX UE in RRC CONNECTED may be configured to utilize radio resources provided by multiple schedulers located in multiple gNBs connected via multiple interface (Paragraphs 0152-0153).

Allowable Subject Matter
Claims 8-11 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner recommend to include the limitations of either limitations of set of claims 8-9 or 10-11 into claim 1 (so that independent claim will recite mechanism of both UL transmission and DL transmission). Similar limitations need to recite in independent claims 14 (limitations of claims 11-21 or 23-24) and 30 (limitations of claims 8-9 or 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hwang et al. (US 2016/0029392 A1) discloses in Fig. 16-17,  eNB may configure a DL HARQ reference configuration and a UL HARQ reference configuration to adaptive TDD enabled UEs. The DL HARQ reference configuration is one of the seven TDD UL-DL configurations with the most schedulable DL subframes and is used as UL HARQ reference timing (the timing where a UE sends the HARQ feedback for the DL transmission to the serving eNB), while the UL HARQ reference configuration is one of the seven TDD UL-DL configurations with the most schedulable UL subframes and is used as DL HARQ reference timing (the timing where a UE expects the HARQ feedback for the UL transmission from the serving eNB). (Abstract, Hwang).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413